Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. Claims 1, 2, 4, 6-9, 11 , 13-16 and 18-20 are amended.
The prior statutory double patenting rejection is withdrawn in view of applicant’s amendments, however an obviousness type double patenting rejection is introduced as a result of the applicant’s amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/27/2020 and 01/27/2021 are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 8-19 of the instant application (hereinafter ‘158) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10152462 (hereinafter ‘462). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:

With regards to claim 1 of ‘462, it is more specific than claim 1 of ‘158 and thus, according to in Re Goodman, since a more specific claim anticipates a broader version of the claim, then the two claims are not patentably distinct.


With regards to claim 2 of ‘462, it is more specific than claim 2 of ‘158 and thus, according to in Re Goodman, since a more specific claim anticipates a broader version of the claim, then the two claims are not patentably distinct.

With regards to claim 3 of ‘462, it is more specific than claim 3 of ‘158 and thus, according to in Re Goodman, since a more specific claim anticipates a broader version of the claim, then the two claims are not patentably distinct.

With regards to claim 4 of ‘462, it is more specific than claim 4 of ‘158 and thus, according to in Re Goodman, since a more specific claim anticipates a broader version of the claim, then the two claims are not patentably distinct.

With regards to claim 5 of ‘462, it is more specific than claim 5 of ‘158 and thus, according to in Re Goodman, since a more specific claim anticipates a broader version of the claim, then the two claims are not patentably distinct.

in Re Goodman, since a more specific claim anticipates a broader version of the claim, then the two claims are not patentably distinct.

With regards to claim 8 of ‘462, it is more specific than claim 8 of ‘158 and thus, according to in Re Goodman, since a more specific claim anticipates a broader version of the claim, then the two claims are not patentably distinct.

With regards to claim 9 of ‘462, it is more specific than claim 9 of ‘158 and thus, according to in Re Goodman, since a more specific claim anticipates a broader version of the claim, then the two claims are not patentably distinct.

With regards to claim 10 of ‘462, it is more specific than claim 10 of ‘158 and thus, according to in Re Goodman, since a more specific claim anticipates a broader version of the claim, then the two claims are not patentably distinct.

With regards to claim 11 of ‘462, it is more specific than claim 11 of ‘158 and thus, according to in Re Goodman, since a more specific claim anticipates a broader version of the claim, then the two claims are not patentably distinct.

With regards to claim 12 of ‘462, it is more specific than claim 12 of ‘158 and thus, according to in Re Goodman, since a more specific claim anticipates a broader version of the claim, then the two claims are not patentably distinct.

With regards to claim 13 of ‘462, it is more specific than claim 13 of ‘158 and thus, according to in Re Goodman, since a more specific claim anticipates a broader version of the claim, then the two claims are not patentably distinct.

With regards to claim 14 of ‘462, it is more specific than claim 14 of ‘158 and thus, according to in Re Goodman, since a more specific claim anticipates a broader version of the claim, then the two claims are not patentably distinct.

With regards to claim 15 of ‘462, it is more specific than claim 15 of ‘158 and thus, according to in Re Goodman, since a more specific claim anticipates a broader version of the claim, then the two claims are not patentably distinct.

With regards to claim 16 of ‘462, it is more specific than claim 16 of ‘158 and thus, according to in Re Goodman, since a more specific claim anticipates a broader version of the claim, then the two claims are not patentably distinct.

With regards to claim 17 of ‘462, it is more specific than claim 17 of ‘158 and thus, according to in Re Goodman, since a more specific claim anticipates a broader version of the claim, then the two claims are not patentably distinct.

in Re Goodman, since a more specific claim anticipates a broader version of the claim, then the two claims are not patentably distinct.

With regards to claim 19 of ‘462, it is more specific than claim 19 of ‘158 and thus, according to in Re Goodman, since a more specific claim anticipates a broader version of the claim, then the two claims are not patentably distinct.

Claims 7 and 20 of the instant application (hereinafter ‘158) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 20 of U.S. Patent No. 10152462 (hereinafter ‘462) in view of Pahud et al (US Application: US 2006/0217979, published: Sep. 28, 2006, filed: Mar. 22, 2005). 

With regards to claim 7 of claim ‘462, it teaches the limitations of claim 7 of ‘158, with the exception of the limitation ‘ … automatically play the audible narration when the updated presentation slide is presented to a user’.
 
Yet Pahud teaches  ‘ … automatically play the audible narration when the updated presentation slide is presented to a user’ (paragraph 0057 and 0072: audio can be generated with the presentation and it can be automated for playing when the user desires to play/replay the presentation).



With regards to claim 20, it is rejected under similar rationale as claim 7 above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected and 15-20 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

With regards to claim 1, the claim specifically generates a coding map which includes mapping data between the rank, index and logical location, which according to claim prior to the amendment definitively references the content within the coding map. 

The claim also recites in the ‘generating a target document …’ step … the source content corresponding to ‘THE hierarchical slice’, however there is no antecedent basis for the hierarchical slice. Also the ‘rank’ and ‘index’ is associated to each of the plurality of hierarchical slices, but not specifically tied to “THE hierarchical slice’. The examiner suggests (‘generating a target document that includes a presentation slide for each PARTICULAR hierarchical slice of the plurality of hierarchical slices, wherein the presentation slide is populated with the portion of the source content corresponding to the PARTICULAR hierarchical slice based on at least the rank and the index MAPPED TO THE PARTICULAR hierarchical slice FROM THE GENERATED MAPPING’) as an option to resolve the ambiguity and antecedent issues explained above.

With regards to claims 2-7 , they do not resolve the deficiencies of claim 1, and incorporate the issues as they depend upon the subject matter of claim 1, and thus are rejected under similar rationale as claim 1. 

With regards to claim 8, it is rejected under similar rationale as claim 1 above.

With regards to claims 9-14, they do not resolve the deficiencies of claim 8, and incorporate the issues as they depend upon the subject matter of claim 8, and thus are rejected under similar rationale as claim 8.

With regards to claim 15, the claim is rejected under similar rationale as claim 1 above.

With regards to claims 16-20, they do not resolve the deficiencies of claim 15, and incorporate the issues as they depend upon the subject matter of claim 15, and thus are rejected under similar rationale as claim 15.

Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive. 
With regards to the applicant’s amendments, the statutory double patenting rejection is withdrawn, however the amendments introduced an obviousness based non-statutory double patenting rejection.
With regards to the 35 USC 112 rejections, due to the applicant’s amendments, there are still issues with regards to ‘the coding map’ and the examiner respectfully directs attention to the explanation in the 35 USC 112 rejections above for an explanation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596.  The examiner can normally be reached on Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILSON W TSUI/Primary Examiner, Art Unit 2178